                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

SUPERHYPE TAPES, LTD.,
                                              CASE NO.: 1:20-CV-01589
           PLAINTIFF,

V.
                                              JUDGE ELAINE E. BUCKLO
AANSTORE, ET AL.,

                                              MAGISTRATE JUDGE SUNIL R. HARJANI
           DEFENDANTS.



                          SCHEDULE A TO THE COMPLAINT

     NO.             SELLER NAME                NO.            SELLER NAME
      1                   aanstore              28       SlongLighting Design Store
      2            Shop5160056 Store            29          Small fish shop Store
      3                abglong_lee              30                bee-dragon
      4                 adad_2426               31                   bilan98
      5                  addictees              32               bluestar911
      6                  aff-amani              33          Stickers Online Store
      7                agann-9607               34                 bow.tsay
      8            Shop5161028 Store            35               brabo_1578
      9            Shop5235017 Store            36                  bub_feb
     10            Shop5254038 Store            37                  bunhihi
     11                ailee101118              38             captainslibrary
     12            Shop5254076 Store            39                carlia8477
     13             Shop824382 Store            40             Stylitectly Store
     14                amor-store6              41              SunnyLi Store
     15                 ShowBest                42               chris.duc94
     16                angg_jerem               43        Superstyle F ahion Store
     17                 angra_361               44               cuteeeebaby
     18              ansmile1793_4              45                  d-smith
     19                 antoinarg6              46       TANC-REDO YiWu Store
     20            SHOWHOME Store               47               duyanhstore
     21                  arsita_id              48                  dwid386
     22                   artsector             49                 eeyore-36
     23                  at9magic               50               Tao Ju Store
     24            Silicone TPU Store           51              TeeFirst Store
     25                 Sinor Store             52              fanshu_zhuai
     26           awesometeeshirtsspace         53              teegood Store
     27                  baa.huba               54          The all stickers Store


                                          1
NO.           SELLER NAME               NO.         SELLER NAME
55          fashion_factory99           100      jamesfashion-shop
56        fashionfactory68-86           101            japaron.id
57                 fatra-9204           102         wenzhou Store
58                   fau052             103                jbf_86
59                  foriss79            104   WesBuck Official Store
60             frankyandpasy            105              jelove13
61     The Anime Games Store            106          jengkol_asoy
62                  fri_bree            107          john.smith27
63         the first lover Store        108        jollyfamilygifts
64                  garrle59            109    Winoyuhor Baby Store
65                 gegetonba            110            juhada-44
66                  gilpr-49            111             julia.tien
67                  gobestgo            112             jumjan10
68              DISMISSED               113              juwah20
69              gregoriuskev            114           kaiying1700
70              gumnielane4             115   Winteral Art Poster Store
71     The surprise posters Store       116   WishShape Graphic Store
72                   hadpras            117          DISMISSED
73             tian mao Store           118          kihalhabib_7
74               haoluckyou             119          kimhuong21
75                   hapuca             120          king_musang
76            Timeline Store            121          kioskgarmen
77                  helhel73            122              koberox
78           Ting-Doog Store            123          kumbaoshop
79              TT tops Store           124               kupi-61
80          tunvlang007 Store           125   WishShape WTee Store
81               hingu_1706             126            lajobcx_id
82              DISMISSED               127                leanno
83                   honaha             128               libo206
84                htthuystore           129        linda.yosephine
85              huang810415             130          DISMISSED
86       TXJRH Official Store           131          DISMISSED
87    VETUMS Global sales Store         132                lisub-6
88                ilaboystore           133       lodrokguyon20_6
89               illusionrock           134       lovelyshoponline
90           infiniteshopping           135         luckyking365
91        Vivius Online Store           136           lusa177254
92      Wacken-Open-Air Store           137           XI XI Store
93     Warhammer Quality Store          138    XIAN XIAN 8 Store
94                  irshai56            139      Xing Guang Store
95                   ivanchr            140          mijam_6660
96                 iwansy28             141              moely88
97      WDSS WORLD Store                142            monicalelu
98            jaman.barbara6            143             morudim
99              jamann-5461             144   Xuanyutee Quality Store



                                    2
NO.       SELLER NAME              NO.     SELLER NAME
145           mukki-72             190      rajapiala0741
146         mukmuk-19              191          raptors44
147           nakur-73             192     ZEALON Store
148           nameever             193           rdte2718
149       Y Beatu P Store          194        ZeWa Store
150           nazroh41             195      rexonderm11
151       newtonesounds            196   rhymastic_graphic
152           ngolam18             197            ribkana
153           nguthi-98            198     rkangshop1037
154          nguyevu18             199          rock2018
155          Y D Store             200      roko_clothing
156            nijul-87            201          rukurn-81
157         YaYi Store             202            sabla69
158    yev Authorized Store        203     sad_love_story
159          yi ya Store           204    zhangdajie Store
160            nohema              205      sarkem_store
161       Yotilance Store          206           sayuhani
162         novembe-58             207   Zhiyuan Art Store
163           noy-store            208    ZYTJY ZY Store
164           ntthnstore           209           simar-55
165         nura450164             210         CehTureal
166            nurmah              211       clickon Orin
167          nvcnestore            212         sod_record
168         opeck888_7             213       sourceofgold
169    orkojewelry_istanbul        214      DISMISSED
170          pagr-5119             215           suddi-34
171            penthul             216      DISMISSED
172            pershop             217          suhua886
173      personalised_tees         218          sumaso40
174            pha415              219       sussusansusa
175      Your Love Store           220          d98e0w9
176          pixmapo97             221      t-shirt_bazzar
177            poberis             222           tamna22
178   Yprenoning Decor Store       223        tartarus_sea
179         printt-shirt1          224           tasud_71
180            puer_86             225           Danruna
181          pura-8747             226          taurah-66
182          putr_store            227          tawe-potc
183      YUUUKO Store              228      DISMISSED
184             pzz-29             229          teesharks
185         qingze0030             230         Hweoweek
186         qoreenaja-3            231            th-9243
187       quanghoastore            232    thaipowerseeker
188        quick_precise           233      thanya_kt249
189             raan15             234      DISMISSED



                               3
NO.         SELLER NAME                 NO.            SELLER NAME
235             thucahoi                280                   JIE66
236                tifat-4              281                   kdzzi
237           tom-id2015                282              liangxiaodai
238               touranl               283                lilonghua
239              tranlan8               284                 lwq_qjy
240            trdu_9254                285             DISMISSED
241            trendteefe               286           Mobile Yourself
242            ttgm-1505                287                 sam_qjy
243           uncle_ding                      shenzhenshiqianshuizhubaosheji
                                        288
244             unistore1                              youxiangongsi
245       Tataoceanie Direct            289                  tibaogg
246             vilashop                290           wangpeijin8888
247        Waterhake Direct             291        wangpingyang fashion
248               voho97                292                 WUJIE2
249             vstar253                293           xiaoyuqijiandian
250           wu peigang                294           xmjmyouth0123
251         wanglang_store              295              yiyishishang
252           xiangguilin               296                   YLM
253             wasy-23                 297                 Yuanfei
254             wen4620                 298                 zhanghl
255              wgr_90                 299                 zhanghl
256              windofe                300     ZheJiang Hao Yun company
257          wuwuqiu123                 301       -HOOK-ON-YOU- Store
258           xiaca_7284                302            014 patch Store
259           xtra-market               303           123unique Store
260          DISMISSED                  304          2019 Poster Store
261            yantikeren               305      Aanywell Aonepatch Store
262            yea.hands                306         Aanywell patch Store
263        yellowmoon2015               307             DISMISSED
264       ZHUYL BYZHEN                  308             airangte Store
265            yuan435-5                309         AliexpressNO3 Store
266           zafraachma                310           AN11Case Store
267               ziak09                311          Angelbaby s Store
268          zuoqing2017                312         Angelina Jolie Store
269           baiyang520                313     Antidazzle good design Store
270           baiyang520                314        Antidazzle tshirt Store
271        Bella store No.1             315          AntMantees Store
272          chenshenghu                316             AOY01 Store
273   Chunbo E-commerce Co. , Ltd       317        Awesome Covers Store
274           crazy picky               318    babaseal printed apparel Store
275       Fashion Tops Shop             319          baby teeclub Store
276        FOR AMAZING                  320         Baby Teeshow Store
277          Happy beach                321    BenXsea Unique Printing Store
278     henghenghahashenghuo            322               BFD Store
279           huyitiantian              323     biesukaohaibushidream Store



                                    4
NO.            SELLER NAME              NO.           SELLER NAME
324              BINH Store             367       ISTider Official Store
325        Birkenstocklife Store        368            DISMISSED
326        CanvasPainting Store         369       JASTIE Official Store
327         CharmCapital Store          370       Jessing Apparel Store
328       CHARMHOME Store               371   Jhonping Art print Poster Store
329     Charmine Jewelry Co. Ltd        372           Jinyan Jewelry
330        Chicken Wings Store          373        JOCO Online Store
331        Child Tees Fan Store         374              ka ka Store
332        Child Teeshirts Store                Kingsman Customized Art
                                        375
333    chrysanthemum tshirt Store                           Store
334         Chuang Tuan Store           376         KTRACY15 Store
335              Coeus Store            377             kupao Store
336          confused CS Store          378          L Magical Store
337           coolmack Store            379           la feng8 Store
338        Cosy Moment Store            380             lafeng Store
339            custom product           381         Leisure Day Store
      Customized Printing For You               Letao digital mobile phone
340                                     382
                    Store                         accessories shop Store
341              daoyu Store            383          Light Sign Store
342    DARBY&amp;JOAN Store             384         Loveasy car Store
343   Denim Meow MooNiche Store         385          MAXUN Store
344    Denim Meow Official Store        386          MAYANG Store
345        Double Seven Store           387            DISMISSED
346          Downwmup Store             388            MM8ai Store
347           DreamSoar Store           389      momoluna apparel Store
348        DShop3619004 Store           390   MotoPATCHES Official Store
349         earlfamily A3 Store         391         Multicolored Store
350           EP E-Point Store          392          Music Inst Store
351     Fabulous Jewellery Store        393             MuSu Store
352          FBESTY19 Store             394            DISMISSED
353      ForeMode Official Store        395            DISMISSED
354             Funnest Store           396             niu er Store
355      GILAG BXGDIY Store             397          niuka WK Store
356           goku shirt Store          398              NO7 Store
357          GONGNIU Store              399          Off-Black Store
358            Hanchao Store            400        old craftsmen Store
359         Hang Online Store           401         ON-WHITE Store
360      Happy Baby Kids store          402      Palace life Official Store
361             HAT 12 Store            403       poster boutique Store
       homelyversal HomelyVersal        404            qingmu Store
362
                    Store               405     qunexc benlai poster Store
363       Homly Decorlty Store          406     qunexc youben89003 Store
364         Hoosoo Press Store          407     QZMUOU Shopping Store
365      HotMeiNi Official Store        408          RocknRoll Store
366       Iridescent Cloud Store        409          RongMao Store



                                    5
NO.          SELLER NAME                 NO.     SELLER NAME
410       SexeMara china Store           445   Shop4992269 Store
      Shenzhen Supernal Technology       446   Shop4994265 Store
411
             Company Ltd.,               447   Shop4994299 Store
412           shirttee Store             448   Shop4996474 Store
413        Shop1333406 Store             449   Shop4999417 Store
414        Shop1668279 Store             450   Shop5000358 Store
415        Shop2296008 Store             451   Shop5003359 Store
416        Shop2782075 Store             452   Shop5005379 Store
417        Shop2882156 Store             453   Shop5006330 Store
418        Shop2943262 Store             454   Shop5009265 Store
419        Shop2956039 Store             455   Shop5015214 Store
420        Shop3672132 Store             456   Shop5022111 Store
421        Shop3674061 Store             457   Shop5041168 Store
422        Shop3869039 Store             458   Shop5041261 Store
423        Shop4047052 Store             459   Shop5047078 Store
424        Shop4282046 Store             460   Shop5055260 Store
425        Shop4304017 Store             461   Shop5057227 Store
426        Shop4309056 Store             462   Shop5058301 Store
427        Shop4406028 Store             463   Shop5066098 Store
428        Shop4410067 Store             464   Shop5067045 Store
429        Shop4422187 Store             465   Shop5076365 Store
430        Shop4432231 Store             466   Shop5080127 Store
431        Shop4587005 Store             467   Shop5084114 Store
432        Shop4655013 Store             468   Shop5109008 Store
433        Shop4701077 Store             469   Shop5115125 Store
434        Shop4704123 Store             470   Shop5125009 Store
435        Shop4707110 Store             471   Shop5138011 Store
436        Shop4710135 Store             472   Shop5144021 Store
437        Shop4872172 Store             473   Shop5147021 Store
438        Shop4873043 Store             474   Shop5148011 Store
439        Shop4925049 Store             475   Shop5153025 Store
440        Shop4935030 Store             476   Shop5154047 Store
441        Shop4936016 Store             477   Shop5155045 Store
442        Shop4983082 Store             478   Shop5159044 Store
443           DISMISSED                  479   Shop5160032 Store
444        Shop4989217 Store             480   Shop5160048 Store




                                     6
